Case 1:20-cv-00805-PLM-PJG ECF No. 1-3, PageID.45 Filed 08/24/20 Page 1 of 2




From: Carol Siemon <CSiemon@ingham.org>
Date: Tue, Aug 18, 2020, 4:24 PM
Subject: your requests for input about planned election-related activities
To: Sallen@wowway.com <Sallen@wowway.com>, lindaleetarver@gmail.com
<lindaleetarver@gmail.com>
Cc: Linda Vail <LVail@ingham.org>, Benjamin Hall <BHall@ingham.org>, Michael
Cheltenham <MCheltenham@ingham.org>



Thank you for your letters I received today concerning important election-related
events. I consider voting to be one of the fundamental rights of all citizens and
encourage efforts to support voter registration and election-related activities. We
share your concern about how to plan for important events for the future when Covid
19 has created such a changing landscape.



We will provide you a response to your inquiries ASAP. The simple, but incomplete,
answer is that we do enforce the governor’s executive orders (EO) via a citation or
criminal complaint, but only if that is the last resort to guarantee adherence and public
safety. I have asked for guidance from our county Health Officer and the assistant
prosecutor I’ve assigned as our point person on EOs. While I can never promise in
advance if we will or will not charge someone in a specific future situation, we do
attempt to provide as much guidance as we can about the kinds of factors we would
evaluate before authorizing a warrant.



A perhaps significant factor that was not mentioned in either of your letters is the
capacity of the specific venues you plan to use. Social distancing in a ballroom with a
capacity for 500 persons would potentially be a very different issue from using a
smaller capacity room, for example.



Carol A. Siemon

Ingham County Prosecutor

303 W. Kalamazoo Street 4R

Lansing, MI 48933


                                       Exhibit C
Case 1:20-cv-00805-PLM-PJG ECF No. 1-3, PageID.46 Filed 08/24/20 Page 2 of 2



(517) 483-6272

csiemon@ingham.org
